DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 15 are allowable over the prior art of record. The closest prior art of record Herbst et al. (U.S. Pub. No. 2014/0365424 A1), teaches a database, containing entries, may be stored across first and second storage medium, entries in the second storage medium being default invisible for online transactional processing; a central software layer processor between the database and an application may identify a subset of the entries stored in the first storage medium as being default visible for online transactional processing, wherein entries stored in the first storage medium that are not within the subset are default invisible for online transactional processing. 
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 8 and 15 as “calculating a normalized information gain for each respective attribute of a set of attributes specified by a data item of the data items by using a cross tabulation entity or a Statistical entity depending on data type and distribution; from the set of attributes specified by the data item, selecting a best attribute based on the normalized information gain calculated by the database engine; and creating a decision node for a decision tree, the decision node representing the best attribute”. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/KEN HOANG/Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168